      Case 1:17-cv-07137-LAK-SLC Document 58 Filed 08/04/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------- ---------- x
GLOBAL BRAND HOLDINGS, LLC,

                               Plaintiff,


               -against-                                                          17-cv-7137 (LA )


ACCESSORIES DIRECT INTERNATION                   USA, INC.,

                       Defendant.
----------- - ------------------- ---------- x


                                                RDER


LEWIS A. KAPLAN, District Judge.

               On August 19, 2019, the C          granted plaintiff's motion for partial summ
judgment on its claim for breach of contract and dismissed defendant's defenses to its breach of
contract claim and defendant's counterclai s for breach of contract and breach of the impli9d
covenant of good faith and fair dealing [Dkt. 5], substantially for the reasons set forth in the repor
and recommendation of Magistrate Judge He y B. Pitman, to which no objection was filed. Tie
Court referred the determination of damages, costs, and attorneys' fees to the assigned magistratr

               Magistrate Judge Sarah L. C e issued a report and recommendation on May 2f,
2020 [Dkt. 57] recommending that plaintiff b awarded "( 1) damages on its breach of contract claif
only in the amount of$154,755.21; (2) preju gment interest in the amount of$37.00 per day frof
March 6, 2017 until the date the District Cou enters judgment; (3) attorneys' fees in the amo:,t
of $97,075.00; and (4) costs in the amount o $400.00." Substantially for the reasons stated in t}ie
report and recommendation, to which no obje tion has been filed, plaintiff is awarded the specifidd
damages, interest, attorneys' fees, and costs.

               SO ORDERED.

Dated:         August 4, 2020
